May 11, 1911. The opinion of the Court was delivered by
The Town of Greenwood instituted proceedings to condemn about seventy-one acres of land belonging to the defendant adjoining the water power station of plaintiff, outside its corporate limits, for the purpose of increasing and protecting the water supply of the town. The jury assessed the sum of seventy-one hundred and twenty-five dollars as damages, and the defendant appealed to the Circuit Court upon certain grounds. Judge Wilson, who was presiding, dismissed the appeal upon the ground that he was not satisfied with the reasonable sufficiency of the exceptions taken and did not consider that defendant had an inherent right to a trial by a jury in the Circuit Court. The exceptions herewith reported will show the grounds presented to the Circuit Court and sought to be renewed in this Court.
The power of cities and towns to condemn lands for water supply, including lands the drainage of which would contaminate the water supply, is conferred by section 2012, *Page 29 
vol. I, Code of Laws, amended March 2, 1909, 26 Stat., 42. The statute provides that the compensation is to be determined in the manner now provided by law for the condemnation of lands and rights of way of railroad corporations.
It has been determined by many decisions following RailroadCo. v. Riddlehuber, 38 S.C. 308, 17 S.E. 24, that the condemnation statutes provide no machinery for determining the right to institute such proceedings and that the only matter to be determined thereby is the amount of the compensation. Questions as to the constitutionality of the statute, the power of the Town of Greenwood to condemn lands for water supply within or without its corporate limits, the jurisdiction of Judge Aldrich to grant the order directing the clerk to empanel a jury in condemnation, the necessity requiring condemnation of the land desired, all relate to the right to condemn, and were not proper to be considered in these proceedings. If defendant desired to make questions of this character she should have instituted proceedings before the verdict in condemnation to test the right to condemn and to enjoin the condemnation proceedings, as was done in the case of Riley v. Union Station,71 S.C. 457, 51 S.E. 485, and other cases.
The exception that the verdict was far too small in amount cannot avail in this Court. The appellant was not entitled to a trial de novo in the Court of Common Pleas unless that Court was satisfied of the reasonable sufficiency of the grounds, and the determination of the Circuit Court that it has or has not been so satisfied will not ordinarily be reviewed. Chesterfield  K.R.R. Co. v.Johnson, 58 S.C. 561, 36 S.E. 919; Southern Power Co. v.Williams, 85 S.C. 172, 67 S.E. 136.
There is nothing to show abuse of discretion. The verdict was not so inadequate as to suggest that it was the result of caprice, partiality or corrupt motive; on the contrary there was much testimony in support of the verdict as a *Page 30 
fair one. The introduction in evidence of the contract between B.F. Yoe and the Town of Greenwood for the three acres adjoining the land sought to be condemned was not regarded by the Circuit Court as sufficient to warrant a trialde novo, and we see no reason to justify our interference on that ground. The contract was not wholly irrelevant to the issue of value, and could not have prejudicially affected the result against appellant.
In determining the sufficiency of the grounds on appeal in condemnation proceedings to warrant a trial de novo, it is of course proper for the Circuit Court to consider the record in connection with the grounds of appeal.
The judgment of the Circuit Court is affirmed.